Exhibit 10.5

 

 

AMENDED AND RESTATED
SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

in favor of

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

Dated as of May 27, 2008

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

4

 

 

 

SECTION 2.

GRANT OF SECURITY INTEREST

4

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

6

3.1

Title: No Other Liens

6

3.2

Perfected First Priority Liens

6

3.3

Jurisdiction of Organization; Chief Executive Office

7

3.4

Farm Products

7

3.5

Investment Property

7

3.6

Receivables

7

 

 

 

SECTION 4.

COVENANTS

7

4.1

Maintenance of Perfected Security Interest; Further Documentation

7

4.2

Changes in Name, etc

8

4.3

Delivery of Instruments, Certificated Securities and Chattel Paper

8

4.4

Intellectual Property

8

 

 

 

SECTION 5.

INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

8

5.1

Investments

8

5.2

Liability

9

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

9

6.1

Certain Matters Relating to Receivables

9

6.2

Communications with Obligors: Grantors Remain Liable

9

6.3

Proceeds to be Turned Over To Agent

10

6.4

Application of Proceeds

10

6.5

Code and Other Remedies

10

6.6

Subordination

11

6.7

Deficiency

11

 

 

 

SECTION 7.

THE AGENT

12

7.1

Agent’s Appointment as Attorney-in-Fact. etc

12

7.2

Duty of Agent

13

7.3

Execution of Financing Statements

13

7.4

Authority of Agent

14

 

i

--------------------------------------------------------------------------------


 

SECTION 8.

MISCELLANEOUS

14

8.1

Amendments in Writing

14

8.2

Notices

14

8.3

No Waiver by Course of Conduct; Cumulative Remedies

14

8.4

Enforcement Expenses; Indemnification

14

8.5

Successors and Assigns

15

8.6

Set-Off

15

8.7

Counterparts

15

8.8

Severability

16

8.9

Section Headings

16

8.10

Integration

16

8.11

GOVERNING LAW

16

8.12

Submission To Jurisdiction; Waivers

16

8.13

Acknowledgements

17

8.14

Additional Grantors

17

8.15

Releases

18

8.16

Automatic Release of Collateral

18

8.17

WAIVER OF JURY TRIAL

18

8.18

No Novation

18

8.19

Control Agreements

19

8.20

Cash Collateral Account

19

 

 

 

Schedule A - Cash Collateral Accounts

 

Schedule B - Commercial Tort Claims

 

Schedule C - Actions Required to Perfect

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), dated as of
May 27, 2008, is made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Seventh Amended and
Restated Credit Agreement, dated as of March 7, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among K. Hovnanian Enterprises, Inc., a California corporation (the “Borrower”),
Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian” and a Guarantor
(as defined below)), the Lenders and the Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Hovnanian, the Borrower’s parent company, and each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, pursuant to and under the Credit Agreement, the Borrower and the other
Grantors entered into a Security Agreement dated as of March 7, 2008 (as amended
and supplemented, the “Original Security Agreement”) pursuant to which the
Grantors granted security interests in certain of their respective assets, for
the ratable benefit of the Secured Parties (defined below);

 

WHEREAS, pursuant to the Amendment No. 1 to the Seventh Amended and Restated
Credit Agreement dated as of May 16, 2008 (“Amendment No. 1”), the Borrower and
the other Grantors have agreed to amend and restate the Original Security
Agreement in order to grant a perfected security interest in, and Lien on,
substantially all of the assets of each Grantor, for the ratable benefit of the
Secured Parties; and

 

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower under the Credit
Agreement, each Grantor hereby agrees with the Agent, for the ratable benefit of
the Secured Parties, as follows:

 


SECTION 1. DEFINED TERMS


 

1.1           Definitions.

 


(A)           DEFINITIONS SET FORTH ABOVE ARE INCORPORATED HEREIN AND UNLESS
OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN
SHALL HAVE THE MEANINGS RESPECTIVELY GIVEN TO THEM IN THE CREDIT AGREEMENT, AND
THE FOLLOWING TERMS ARE USED HEREIN AS DEFINED IN THE NEW YORK

 

--------------------------------------------------------------------------------


 


UCC:  ACCOUNTS, CHATTEL PAPER, COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNT,
DOCUMENTS, EQUIPMENT, ELECTRONIC CHATTEL PAPER, FARM PRODUCTS, GENERAL
INTANGIBLES, GOODS, PAYMENT INTANGIBLES, INSTRUMENTS, INVENTORY, INVESTMENT
PROPERTY, LETTER OF CREDIT RIGHTS, PAYMENT INTANGIBLES, SOFTWARE AND SUPPORTING
OBLIGATIONS.


 


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Agreement”:  this Security Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any Lender or any bank with a
capital and surplus of at least $25,000,000 organized under the laws of the
United States of America or any state thereof, state or municipal securities
with a rating of A-1 or better by Standard & Poor’s or by Moody’s or F-1 by
Fitch, provided that such obligations, certificates of deposit, demand deposits,
time deposits, and repurchase agreements have a maturity of less than one year
from the date of purchase, and (ii) investment grade commercial paper or debt or
commercial paper issued by a Lender or a bank holding company of a Lender having
a maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clause (i) and (ii).

 

“Collateral”:  as defined in Section 2.

 

“Contracts”:  any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Collateral Account”:  any collateral account established by the Agent as
provided in Section 6.1 or 6.3.

 

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to  distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”:  the collective reference to each Deposit Account (as such
term is defined in Section 1(a) hereof) in the name of the applicable Grantor,
together with any one or more securities accounts into which any monies on
deposit in any such Deposit Account may be swept or otherwise transferred now or
hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

2

--------------------------------------------------------------------------------


 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC,
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Patent License”:  all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Pledged Notes”:  all promissory notes issued to or held by any Grantor.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”:  all now existing and hereafter arising Obligations (as
defined in the Credit Agreement) of each and every Grantor and other Loan Party
to the Agent, the Lenders, or any of their respective Affiliates under the
Credit Agreement or any of the other Loan Documents, together with any
extensions, renewals, replacements or refundings thereof, and all costs and
expenses of enforcement and collection, including reasonable attorney’s fees.

 

“Secured Parties”:  the collective reference to the Agent and the Lenders or any
Affiliate of any Lender to which any Secured Obligations are owed.

 

“Securities Accounts”:  the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”:  any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and

 

3

--------------------------------------------------------------------------------


 

recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, and all common-law rights related thereto, and (ii) the
right to obtain all renewals thereof.

 

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

1.2           Other Definitional Provisions.

 


(A)                                  THE WORDS “HEREOF,” “HEREIN”, “HERETO” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION AND SCHEDULE REFERENCES ARE TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.


 


(B)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(C)                                  WHERE THE CONTEXT REQUIRES, TERMS RELATING
TO THE COLLATERAL OR ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL
REFER TO SUCH GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


 


SECTION 2. GRANT OF SECURITY INTEREST


 

Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 


(A)                                  ALL ACCOUNTS;


 


(B)                                 ALL CASH COLLATERAL ACCOUNTS LISTED ON
SCHEDULE A HERETO, AS SUCH SCHEDULE IS AMENDED OR SUPPLEMENTED FROM TIME TO
TIME;


 


(C)                                  ALL CHATTEL PAPER (INCLUDING, ELECTRONIC
CHATTEL PAPER);


 


(D)                                 ALL COMMERCIAL TORT CLAIMS (INCLUDING THOSE
CLAIMS LISTED ON SCHEDULE B HERETO, IN WHICH THE CLAIM AMOUNT INDIVIDUALLY
EXCEEDS $2,000,000, AS SUCH SCHEDULE IS AMENDED OR SUPPLEMENTED FROM TIME TO
TIME);


 


(E)                                  ALL CONTRACTS;


 


(F)                                    ALL SECURITIES ACCOUNTS;


 


(G)                                 ALL DEPOSIT ACCOUNTS;


 


(H)                                 ALL DOCUMENTS (OTHER THAN TITLE DOCUMENTS
WITH RESPECT TO VEHICLES);


 


(I)                                     ALL EQUIPMENT;

 

4

--------------------------------------------------------------------------------


 


(J)                                     ALL FIXTURES;


 


(K)                                  ALL GENERAL INTANGIBLES;


 


(L)                                     ALL GOODS;


 


(M)                               ALL INSTRUMENTS;


 


(N)                                 ALL INTELLECTUAL PROPERTY;


 


(O)                                 ALL INVENTORY;


 


(P)                                 ALL INVESTMENT PROPERTY;


 


(Q)                                 ALL LETTERS OF CREDIT;


 


(R)                                    ALL LETTER OF CREDIT RIGHTS;


 


(S)                                  ALL PAYMENT INTANGIBLES;


 


(T)                                    ALL VEHICLES AND TITLE DOCUMENTS WITH
RESPECT TO VEHICLES;


 


(U)                                 ALL RECEIVABLES;


 


(V)                                 ALL SOFTWARE;


 


(W)                               ALL SUPPORTING OBLIGATIONS;


 


(X)                                   TO THE EXTENT, IF ANY, NOT INCLUDED IN
CLAUSES (A) THROUGH (W) ABOVE, EACH AND EVERY OTHER ITEM OF PERSONAL PROPERTY
WHETHER NOW EXISTING OR HEREAFTER ARISING OR ACQUIRED;


 


(Y)                                 ALL BOOKS AND RECORDS PERTAINING TO ANY OF
THE COLLATERAL; AND


 


(Z)                                   TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS, SUPPORTING OBLIGATIONS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING
AND ALL COLLATERAL SECURITY AND GUARANTEES GIVEN BY ANY PERSON WITH RESPECT TO
ANY OF THE FOREGOING;


 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, any property to the extent that such grant of a
security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, or Pledged Note, any
applicable shareholder or similar agreement, except to the extent that such Law
or the term in such contract, license, agreement, instrument or other document
or shareholder or similar agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
Law including Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any
successor provision or

 

5

--------------------------------------------------------------------------------


 

provisions); provided, further, that no security interest shall be granted in
United States “intent-to-use” trademark or service mark application unless and
until acceptable evidence of use of the trademark or service mark has been filed
with and accepted by the U.S. Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark applications under applicable federal
Law.  After such period and after such evidence of use has been filed and
accepted, each Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral.  The Agent agrees
that, at any Grantor’s reasonable request and expense, it will provide such
Grantor confirmation that the assets described in this paragraph are in fact
excluded from the Collateral during such limited period only.

 


SECTION 3. REPRESENTATIONS AND WARRANTIES


 

To induce the Agent and the Lenders to enter into the Amendment No. 1 to Credit
Agreement and to induce the Lenders to continue existing, and to make their
respective new extensions of credit to the Borrower under the Credit Agreement,
each Grantor hereby represents and warrants to the Agent and each other Secured
Party that:

 

3.1           Title:  No Other Liens.

 

Except for the security interest granted to the Agent for the ratable benefit of
the Secured Parties pursuant to this Agreement: (i) such Grantor owns each item
of the Cash Collateral Accounts free and clear of any and all Liens or claims of
others, except for the second priority perfected security interest in favor of
the holders of the Senior Secured Five Year Notes and the third priority
perfected security interest in favor of the holders of the Third Lien Debt, as
permitted in Section 7.2.2 of the Credit Agreement and (ii) such Grantor owns
each other item of the Collateral free and clear of any and all Liens or claims
of others except with respect to the Collateral referred to in this clause
(ii) for the Permitted Liens permitted to exist on the Collateral by
Section 7.2.2 of the Credit Agreement.  No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Agent, for
the ratable benefit of the Secured Parties, pursuant to this Agreement or as are
permitted by the Credit Agreement.

 

3.2           Perfected First Priority Liens.

 

The security interests granted pursuant to this Agreement (a) upon completion of
the filings and other actions specified on Schedule C (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Agent in completed and duly executed form) will constitute valid perfected
(to the extent such security interest can be perfected by such filings or
actions) security interests in all of the Collateral in favor of the Agent, for
the ratable benefit of the Secured Parties, as collateral security for the
Secured Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except, (i) in the case of Collateral other than
the Cash Collateral Accounts, for Permitted Liens permitted by Section 7.2.2 of
the Credit Agreement and (ii) in the case of the Cash Collateral Accounts, for
the second priority perfected security interest in favor of the holders of the
Senior Secured Five Year Notes and the third priority perfected security
interest in favor of the holders of the Third Lien Debt, as permitted by
Section 7.2.2 to the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

3.3           Jurisdiction of Organization; Chief Executive Office.

 

On the date hereof, such Grantor’s exact legal name, jurisdiction of
organization, identification number from the jurisdiction of organization (if
any), and the location of such Grantor’s chief executive office or sole place of
business or principal residence, as the case may be, are specified on
Schedule 1.1(C) to the Credit Agreement.

 

3.4           Farm Products.

 

None of the Collateral constitutes, or is the Proceeds of, Farm Products.

 

3.5           Investment Property.

 

Such Grantor is the record and beneficial owner of, and has good title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except the security
interest created by this Agreement and the security interests permitted pursuant
to Section 7.2.2 of the Credit Agreement.

 

3.6           Receivables.

 

No amount payable in excess of $2,000,000 in the aggregate to all Grantors under
or in connection with any Receivables is evidenced by any Instrument or Chattel
Paper which has not been delivered to the Agent.

 


SECTION 4. COVENANTS


 

Each Grantor covenants and agrees with the Agent and the other Secured Parties
that, from and after the date of this Agreement until the Expiration Date and
the indefeasible payment in full of all outstanding Secured Obligations (or,
with respect to outstanding Letters of Credit, cash collateralization or other
arrangements reasonably satisfactory to the Letter of Credit Lender therefor and
the Agent):

 

4.1           Maintenance of Perfected Security Interest; Further Documentation.

 


(A)           SUCH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY THIS
AGREEMENT AS A PERFECTED SECURITY INTEREST TO THE EXTENT REQUIRED BY THIS
AGREEMENT HAVING AT LEAST THE PRIORITY DESCRIBED IN SECTION 3.2 AND SHALL DEFEND
SUCH SECURITY INTEREST AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER
OTHER THAN(I) IN THE CASE OF COLLATERAL OTHER THAN THE CASH COLLATERAL
ACCOUNTS,  ANY HOLDER OF PERMITTED LIENS PERMITTED BY SECTION 7.2.2 OF THE
CREDIT AGREEMENT AND (II) IN THE CASE OF THE CASH COLLATERAL ACCOUNTS, ANY
HOLDER OF THE SENIOR FIVE YEAR SECURED NOTES (AS DEFINED IN THE CREDIT
AGREEMENT) AND ANY HOLDER OF THIRD LIEN DEBT (AS DEFINED IN THE CREDIT
AGREEMENT) TO THE EXTENT SUCH HOLDERS ARE PERMITTED TO HOLD LIENS AS PERMITTED
IN SECTION 7.2.2 OF THE CREDIT AGREEMENT, IN EACH CASE, SUBJECT TO THE RIGHTS OF
SUCH GRANTOR UNDER THE LOAN DOCUMENTS TO DISPOSE OF THE COLLATERAL.


 


(B)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REASONABLE
REQUEST OF THE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE AGENT MAY
REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING, PERFECTING OR PRESERVING THE
SECURITY INTERESTS PURPORTED TO BE GRANTED UNDER THIS AGREEMENT AND OF THE
RIGHTS AND REMEDIES HEREIN GRANTED, INCLUDING, WITHOUT LIMITATION, (I) FILING
ANY FINANCING OR CONTINUATION STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR
OTHER SIMILAR LAWS) IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE SECURITY
INTERESTS CREATED HEREBY AND (II) IN THE CASE OF THE DEPOSIT ACCOUNTS,
INVESTMENT PROPERTY, LETTER OF CREDIT RIGHTS AND THE

 

7

--------------------------------------------------------------------------------


 


SECURITIES ACCOUNTS AND ANY OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS
NECESSARY TO ENABLE THE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE
APPLICABLE UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO.


 


(C)           IF ANY GRANTOR SHALL AT ANY TIME ACQUIRE A COMMERCIAL TORT CLAIM,
IN WHICH THE CLAIM AMOUNT INDIVIDUALLY EXCEEDS $2,000,000, SUCH GRANTOR SHALL
PROMPTLY NOTIFY THE AGENT IN A WRITING SIGNED BY SUCH GRANTOR OF THE DETAILS
THEREOF AND GRANT TO THE AGENT FOR THE BENEFIT OF THE SECURED PARTIES IN SUCH
WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, WITH SUCH
WRITING TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND SUCH WRITING
SHALL CONSTITUTE A SUPPLEMENT TO SCHEDULE B HERETO.


 

4.2           Changes in Name, etc.

 

Such Grantor will, within thirty (30) calendar days after any change its
jurisdiction of organization or change its name, provide written notice thereof
to the Agent.

 

4.3           Delivery of Instruments, Certificated Securities and Chattel
Paper.

 

If any amount in excess of $2,000,000 in the aggregate payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the Agent,
duly indorsed in a manner reasonably satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement.

 

4.4           Intellectual Property.

 


(A)           WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL REPORT SUCH
FILING TO THE AGENT ON OR BEFORE THE DATE UPON WHICH THE BORROWER IS REQUIRED TO
DELIVER FINANCIAL STATEMENTS PURSUANT TO SECTION 7.3.1 OF THE CREDIT AGREEMENT
FOR THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  UPON REQUEST OF THE AGENT,
SUCH GRANTOR SHALL EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL
AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE AGENT MAY REASONABLY
REQUEST TO EVIDENCE THE AGENT’S AND THE OTHER SECURED PARTIES’ SECURITY INTEREST
IN ANY COPYRIGHT, PATENT OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES
OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY.


 


(B)           SUCH GRANTOR SHALL EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND
ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE AGENT MAY REASONABLY
REQUEST TO EVIDENCE THE AGENT’S AND THE SECURED PARTIES’ SECURITY INTEREST IN
SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH
GRANTORS RELATING THERETO OR REPRESENTED THEREBY, INCLUDING THE INTELLECTUAL
PROPERTY SECURITY AGREEMENT ATTACHED HERETO AS EXHIBIT A.


 


SECTION 5. INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS


 

5.1           Investments.

 

If requested by the Borrower, the Agent will, from time to time, invest amounts
on deposit in the Deposit Accounts or Securities Accounts in which the Agent for
the benefit of the Lenders holds a first priority, perfected security interest,
in Cash Equivalents pursuant to the written instructions of the Borrower.  All
investments may, at the option of the Agent, be made in the name of the Agent or
a nominee of the Agent and in a manner that preserves the Borrower’s ownership
of, and the Agent’s perfected first priority Lien on, such investments.  All
income received from such investments shall

 

8

--------------------------------------------------------------------------------


 

accrue for the benefit of the Borrower and shall be credited (immediately upon
receipt by the Agent) to a Deposit Account or Securities Account, in which Agent
for the benefit of the Secured Parties holds a first priority, perfected
security interest.  The Agent will only make investments in which it can obtain
a first priority, perfected security interest, and the Borrower hereby agrees to
execute promptly any documents which the Agent may reasonably require the
Borrower to execute to implement or effectuate the provisions of this Section.

 

5.2           Liability.

 

The Agent shall have no responsibility to the Borrower for any loss or liability
arising in respect of the investments in the Deposit Accounts or Securities
Accounts in which the Agent for the benefit of the Secured Parties holds a first
priority perfected security interest (including, without limitation, as a result
of the liquidation of any thereof before maturity), except to the extent that
such loss or liability is found to be based on the Agent’s gross negligence or
willful misconduct as determined by a final and nonappealable decision of a
court of competent jurisdiction.

 


SECTION 6. REMEDIAL PROVISIONS


 

6.1           Certain Matters Relating to Receivables.

 


(A)           AT ANY TIME DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE
AGENT SHALL HAVE THE RIGHT TO MAKE TEST VERIFICATIONS OF THE RECEIVABLES IN ANY
MANNER AND THROUGH ANY MEDIUM THAT IT REASONABLY CONSIDERS ADVISABLE, AND EACH
GRANTOR SHALL FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS THE AGENT MAY
REQUIRE IN CONNECTION WITH SUCH TEST VERIFICATIONS.  THE AGENT SHALL ENDEAVOR TO
PROVIDE THE BORROWER WITH NOTICE AT OR ABOUT THE TIME OF SUCH VERIFICATIONS,
PROVIDED THAT THE FAILURE TO PROVIDE SUCH NOTICE SHALL NOT IN ANY WAY COMPROMISE
OR ADVERSELY AFFECT THE EXERCISE OF SUCH REMEDY OR THE AGENT’S RIGHTS HEREUNDER.


 


(B)           SUBJECT TO SECTION 7.2.10 OF THE CREDIT AGREEMENT, THE AGENT
HEREBY AUTHORIZES EACH GRANTOR TO COLLECT SUCH GRANTOR’S RECEIVABLES AND THE
AGENT MAY CURTAIL OR TERMINATE SAID AUTHORITY AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  THE AGENT SHALL ENDEAVOR TO
PROVIDE THE BORROWER WITH NOTICE AT OR ABOUT THE TIME OF THE EXERCISE OF ITS
RIGHTS PURSUANT TO THE PRECEDING SENTENCE, PROVIDED THAT THE FAILURE TO PROVIDE
SUCH NOTICE SHALL NOT IN ANY WAY COMPROMISE OR ADVERSELY AFFECT THE EXERCISE OF
ANY RIGHTS OR REMEDIES HEREUNDER.  IF REQUESTED IN WRITING BY THE AGENT AT ANY
TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY
PAYMENTS OF RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH
(AND, IN ANY EVENT, WITHIN TWO BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE
EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE AGENT IF REQUIRED, IN
A COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
AGENT, SUBJECT TO WITHDRAWAL BY THE AGENT FOR THE ACCOUNT OF THE SECURED PARTIES
ONLY AS PROVIDED IN SECTION 6.4, AND (II) UNTIL SO TURNED OVER, SHALL BE HELD BY
SUCH GRANTOR IN TRUST FOR THE AGENT AND THE SECURED PARTIES, SEGREGATED FROM
OTHER FUNDS OF SUCH GRANTOR.


 


(C)           AT THE AGENT’S WRITTEN REQUEST AT ANY TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL DELIVER TO
THE AGENT ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE
AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE RECEIVABLES, INCLUDING
WITHOUT LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND SHIPPING RECEIPTS.


 

6.2           Communications with Obligors:  Grantors Remain Liable.

 


(A)           THE AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS MAY AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT COMMUNICATE WITH
OBLIGORS UNDER THE RECEIVABLES AND

 

9

--------------------------------------------------------------------------------


 


PARTIES TO THE CONTRACTS TO VERIFY WITH THEM TO THE AGENT’S SATISFACTION THE
EXISTENCE, AMOUNT AND TERMS OF ANY RECEIVABLES OR CONTRACTS.  THE AGENT SHALL
ENDEAVOR TO PROVIDE THE BORROWER WITH NOTICE AT OR ABOUT THE TIME OF THE
EXERCISE OF ITS RIGHTS PURSUANT TO THE PRECEDING SENTENCE, PROVIDED THAT THE
FAILURE TO PROVIDE SUCH NOTICE SHALL NOT IN ANY WAY COMPROMISE OR ADVERSELY
AFFECT THE EXERCISE OF ANY RIGHTS OR REMEDIES HEREUNDER.


 


(B)           UPON THE WRITTEN REQUEST OF THE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES AND PARTIES TO THE CONTRACTS THAT THE
RECEIVABLES AND THE CONTRACTS, AS THE CASE MAY BE, HAVE BEEN ASSIGNED TO THE
AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES AND THAT PAYMENTS IN
RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE AGENT.


 


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR
SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES AND CONTRACTS TO OBSERVE AND
PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT
THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE
THERETO.  NEITHER THE AGENT NOR ANY SECURED PARTY SHALL HAVE ANY OBLIGATION OR
LIABILITY UNDER ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) OR
CONTRACT BY REASON OF OR ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY THE
AGENT OR ANY SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL THE AGENT
OR ANY SECURED PARTY BE OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE
OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY AGREEMENT
GIVING RISE THERETO) OR CONTRACT, TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO
THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE
SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY
CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT
OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED
AT ANY TIME OR TIMES.


 

6.3           Proceeds to be Turned Over To Agent.

 

In addition to the rights of the Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, upon written request from the Agent, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Agent and the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Agent, if requested).  All
Proceeds received by the Agent hereunder shall be held by the Agent in a
Collateral Account maintained under its sole dominion and control.  All such
Proceeds while held by the Agent in a Collateral Account (or by such Grantor in
trust for the Agent and the Secured Parties) shall continue to be held as
collateral security for all the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 6.4.

 

6.4           Application of Proceeds.

 

At such intervals as may be agreed upon by the Borrower and the Agent, or, if an
Event of Default shall have occurred and be continuing, at any time at the
Agent’s election, the Agent may apply all or any part of the Collateral, whether
or not held in the Deposit Accounts, the Securities Accounts or any other
Collateral Account, in payment of the Secured Obligations in the order set forth
in Section 8.2.5 of the Credit Agreement.

 

6.5           Code and Other Remedies.

 

If an Event of Default shall occur and be continuing, the Agent, on behalf of
the Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any

 

10

--------------------------------------------------------------------------------


 

other instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law.  Without limiting the generality of the foregoing,
the Agent, without prior demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any prior notice required
by law referred to below) to or upon any Grantor or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk.  The Agent shall endeavor to provide the Borrower with notice
at or about the time of the exercise of remedies in the proceeding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of such remedies or the Agent’s rights
hereunder.  The Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  Each Grantor further agrees, at the Agent’s
request, to assemble the Collateral and make it available to the Agent at places
which the Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.5, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as the Agent may
elect, and only after such application and after the payment by the Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Agent account for the surplus,
if any, to any Grantor.  To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Agent or any
Secured Party arising out of the exercise by them of any rights hereunder.  If
any prior notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

6.6           Subordination.

 

Each Grantor hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, unless otherwise agreed by the Agent, all Indebtedness
owing to it by the Borrower or any Subsidiary of the Borrower shall be fully
subordinated to the indefeasible payment in full in cash of the Secured
Obligations.

 

6.7           Deficiency.

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorneys employed by the
Agent or any Secured Party to collect such deficiency.

 

11

--------------------------------------------------------------------------------


 


SECTION 7. THE AGENT


 


7.1           AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT. ETC.


 


(A)           EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE AGENT
AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE
AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE
PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR IN ITS OWN
NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY
AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS
WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH GRANTOR
HEREBY GIVES THE AGENT THE POWER AND RIGHT, ON BEHALF OF SUCH GRANTOR, WITHOUT
PRIOR NOTICE TO OR ASSENT BY SUCH GRANTOR, TO DO ANY OR ALL OF THE FOLLOWING:


 

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR CONTRACT
OR WITH RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER
ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED
APPROPRIATE BY THE AGENT FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS
DUE UNDER ANY RECEIVABLE OR CONTRACT OR WITH RESPECT TO ANY OTHER COLLATERAL
WHENEVER PAYABLE;

 

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE AGENT MAY REQUEST TO EVIDENCE THE AGENT’S AND THE SECURED PARTIES’ SECURITY
INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL INTANGIBLES
OF SUCH GRANTORS RELATING THERETO OR REPRESENTED THEREBY;

 

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS
THEREFOR AND THE COSTS THEREOF;

 

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 6.5,
ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER
WITH RESPECT TO THE COLLATERAL; AND

 

(V)           (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE AGENT OR AS THE AGENT SHALL DIRECT; (2) ASK OR DEMAND FOR,
COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND
OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF
ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS,
BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS,
ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY
OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS
AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE
COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN RESPECT OF
ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT AGAINST SUCH
GRANTOR WITH RESPECT TO ANY COLLATERAL; (6) SETTLE, COMPROMISE OR ADJUST ANY
SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE SUCH
DISCHARGES OR RELEASES AS THE AGENT MAY DEEM APPROPRIATE; (7) ASSIGN ANY
COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE BUSINESS TO WHICH
ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGH THE WORLD FOR SUCH
TERM OR TERMS, ON SUCH CONDITIONS, IN SUCH MANNER, AS THE AGENT SHALL IN ITS
SOLE DISCRETION DETERMINE; AND (8) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE
ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS
FULLY AND COMPLETELY AS THOUGH THE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL

 

12

--------------------------------------------------------------------------------


 

PURPOSES, AND DO, AT THE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME,
OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE AGENT DEEMS NECESSARY TO
PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE AGENT’S AND THE SECURED
PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF THIS AGREEMENT,
ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

 

The Agent shall endeavor to provide the Borrower with  notice at or about the
time of the exercise of its rights in the preceding clause (a), provided that
the failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.

 


(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE AGENT, AT ITS OPTION, BUT WITHOUT ANY
OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE PERFORMANCE OR
COMPLIANCE, WITH SUCH AGREEMENT.


 


(C)           THE EXPENSES OF THE AGENT INCURRED IN CONNECTION WITH ACTIONS
UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1, TOGETHER WITH, IF PAST DUE, INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE, FROM THE DATE WHEN DUE TO
THE AGENT TO THE DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE PAYABLE BY
SUCH GRANTOR TO THE AGENT UPON NOT LESS THAN FIVE (5) BUSINESS DAYS NOTICE.


 


(D)           EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS
AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.


 


7.2           DUTY OF AGENT.


 

The Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the Agent
deals with similar property for its own account.  Neither the Agent, any Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Agent and the Secured Parties
hereunder are solely to protect the Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Agent or any Secured
Party to exercise any such powers.  The Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 


7.3           EXECUTION OF FINANCING STATEMENTS.


 

Pursuant to any applicable law, each Grantor authorizes the Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Agent determines appropriate to perfect
the security interests of the Agent under this Agreement.  Each Grantor
authorizes the Agent to use the collateral description “all personal property”
or “all assets” in any such financing statements or in any other manner that the
Agent, in its sole discretion, deems necessary, advisable or prudent to ensure
the perfection of the security interests granted hereunder.

 

13

--------------------------------------------------------------------------------


 


7.4           AUTHORITY OF AGENT.


 

Each Grantor acknowledges that the rights and responsibilities of the Agent
under this Agreement with respect to any action taken by the Agent or the
exercise or non-exercise by the Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Agent and
the Grantors, the Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 


SECTION 8. MISCELLANEOUS


 


8.1           AMENDMENTS IN WRITING.


 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement.

 


8.2           NOTICES.


 

All notices, requests and demands to or upon the Agent or any Grantor hereunder
shall be effected in the manner provided for in Section 10.6 of the Credit
Agreement; provided that any such notice, request or demand to or upon any
Grantor other than the Borrower shall be addressed to such Grantor at its notice
address set forth on Schedule 1.1(B) to the Credit Agreement under the heading
“Borrower” or “Guarantors,” as applicable.

 


8.3           NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE REMEDIES.


 

Neither the Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Potential Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Agent or such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 


8.4           ENFORCEMENT EXPENSES; INDEMNIFICATION.


 


(A)           EACH GRANTOR AGREES TO PAY OR REIMBURSE EACH SECURED PARTY AND THE
AGENT FOR ALL ITS COSTS AND EXPENSES INCURRED IN ENFORCING OR PRESERVING ANY
RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH GRANTOR
IS A PARTY, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS
OF COUNSEL (INCLUDING THE ALLOCATED FEES AND EXPENSES OF IN-HOUSE COUNSEL) TO
THE AGENT AND THE LENDERS.


 


(B)           EACH GRANTOR AGREES TO PAY, AND TO SAVE THE AGENT AND THE SECURED
PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING
FROM ANY DELAY IN PAYING, ANY AND ALL

 

14

--------------------------------------------------------------------------------


 


STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(C)           EACH GRANTOR AGREES TO PAY, AND TO SAVE THE AGENT AND THE SECURED
PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT,
PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT TO THE EXTENT THE BORROWER
WOULD BE REQUIRED TO DO SO PURSUANT TO SECTIONS 9.5 AND 10.3 OF THE CREDIT
AGREEMENT EXCEPT THOSE RESULTING FROM THE AGENT’S OR ANY SECURED PARTY’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.


 


(D)           THE AGREEMENTS IN THIS SECTION 8.4 SHALL SURVIVE REPAYMENT OF THE
SECURED OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS.


 


8.5           SUCCESSORS AND ASSIGNS.


 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Agent and the Secured Parties and their
successors and assigns; provided that except as permitted by the Credit
Agreement, no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Agent.

 


8.6           SET-OFF.


 

Each Grantor hereby irrevocably authorizes the Agent and each other Secured
Party at any time and from time to time while an Event of Default has occurred
and is continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Agent or such other
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as the Agent or such other Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to the
Agent or such other Secured Party hereunder and claims of every nature and
description of the Agent or such other Secured Party against such Grantor, in
any currency, whether arising hereunder, under the Credit Agreement or any other
Loan Document, as the Agent or such other Secured Party may elect, whether or
not the Agent or any other Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  The Agent and each other Secured Party shall endeavor to notify the
Borrower promptly of any such set-off and the application made by the Agent or
such other Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of the Agent and each other Secured Party under this Section 8.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Agent or such other Secured Party may have.

 


8.7           COUNTERPARTS.


 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

15

--------------------------------------------------------------------------------


 


8.8           SEVERABILITY.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


8.9           SECTION HEADINGS.


 

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 


8.10         INTEGRATION.


 

This Agreement and the other Loan Documents represent the agreement of the
Grantors, the Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Agent or any Secured Parties relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 


8.11         GOVERNING LAW.


 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 


8.12         SUBMISSION TO JURISDICTION; WAIVERS.


 

Each Grantor hereby irrevocably and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH GRANTOR AT ITS
ADDRESS REFERRED TO IN SECTION 8.2 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

 

16

--------------------------------------------------------------------------------


 


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 


8.13         ACKNOWLEDGEMENTS.


 

Each Grantor hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


 


(B)           NEITHER THE AGENT NOR ANY SECURED PARTY HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GRANTORS, ON THE ONE HAND, AND THE AGENT AND SECURED PARTIES, ON THE OTHER
HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR;
AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
SECURED PARTIES OR AMONG THE GRANTORS AND THE SECURED PARTIES;


 


(D)           THE AGENT MAY AT ANY TIME AND FROM TIME TO TIME APPOINT A
COLLATERAL AGENT TO MAINTAIN ANY OF THE COLLATERAL, MAINTAIN BOOKS AND RECORDS
REGARDING ANY COLLATERAL, RELEASE COLLATERAL, AND ASSIST IN ANY ASPECT ARISING
IN CONNECTION WITH THE COLLATERAL AS AGENT MAY DESIRE; AND THE AGENT MAY APPOINT
ITSELF, ANY AFFILIATE OR A THIRD PARTY AS THE COLLATERAL AGENT, AND ALL
REASONABLE COSTS OF THE COLLATERAL AGENT SHALL BE BORNE BY THE GRANTORS;


 


(E)           THE DEFINED TERM OBLIGATIONS HAS BEEN AMENDED PURSUANT TO
AMENDMENT NO. 1, AND ACCORDINGLY, THE GUARANTEED INDEBTEDNESS (AS DEFINED IN THE
GUARANTY AGREEMENT) GUARANTEED BY EACH GRANTOR AND THE SECURED OBLIGATIONS (AS
DEFINED IN EACH OF THE OTHER LOAN DOCUMENTS) HAVE LIKEWISE BEEN AMENDED TO
REFLECT THE AMENDMENT TO THE TERM OBLIGATIONS AS IDENTIFIED ABOVE;


 


(F)            THE COMMITMENTS HAVE BEEN AMENDED BY AMENDMENT NO. 1 AND
ACCORDINGLY, THE NOTES HAVE BEEN AMENDED AND RESTATED TO REFLECT THE AMENDED
COMMITMENTS;


 


(G)           IT REAFFIRMS ALL OF ITS OBLIGATIONS AND AGREEMENTS SET FORTH IN
THE GUARANTY AGREEMENT, THE SECURITY AGREEMENT, THE PLEDGE AGREEMENT, THE
MORTGAGES AND EACH OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, EACH AS
AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED TO AND INCLUDING THE EFFECTIVE DATE
OF AMENDMENT NO. 1 (THE “EFFECTIVE DATE”); AND


 


(H)           FROM AND AFTER THE EFFECTIVE DATE, ALL LOAN DOCUMENTS SHALL BE IN
SUPPORT OF AND SHALL SECURE THE OBLIGATIONS AS DEFINED IN THE CREDIT AGREEMENT
AS AMENDED BY AMENDMENT NO. 1, AND AS IT MAY HEREAFTER BE AMENDED, SUPPLEMENTED,
RESTATED OR MODIFIED FROM TIME TO TIME.


 


8.14         ADDITIONAL GRANTORS.


 

Each Restricted Subsidiary of Hovnanian shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of a Guarantor
Joinder and Assumption Agreement.

 

17

--------------------------------------------------------------------------------


 


8.15         RELEASES.


 


(A)           UPON THE INDEFEASIBLE PAYMENT IN FULL OF ALL OUTSTANDING SECURED
OBLIGATIONS (OR, WITH RESPECT TO OUTSTANDING LETTERS OF CREDIT, CASH
COLLATERALIZATION OR OTHER ARRANGEMENTS REASONABLY SATISFACTORY TO THE LETTER OF
CREDIT LENDER THEREFOR AND THE AGENT), THE COLLATERAL SHALL BE AUTOMATICALLY
RELEASED FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS
(OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE AGENT AND
EACH GRANTOR HEREUNDER SHALL AUTOMATICALLY TERMINATE, ALL WITHOUT DELIVERY OF
ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO THE GRANTORS.  AT THE REQUEST AND SOLE EXPENSE OF ANY
GRANTOR FOLLOWING ANY SUCH TERMINATION, THE AGENT SHALL DELIVER TO SUCH GRANTOR
ANY COLLATERAL HELD BY THE AGENT HEREUNDER, AND EXECUTE AND DELIVER TO SUCH
GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION.


 


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD OR OTHERWISE TRANSFERRED
PURSUANT TO A TRANSACTION PERMITTED BY SECTION 7.2.10 OF THE CREDIT AGREEMENT,
THE LIENS CREATED HEREBY ON SUCH COLLATERAL SHALL AUTOMATICALLY TERMINATE.  UPON
INDEFEASIBLE PAYMENT IN FULL OF ALL OUTSTANDING SECURED OBLIGATIONS (OR, WITH
RESPECT TO OUTSTANDING LETTERS OF CREDIT, CASH COLLATERALIZATION OR OTHER
ARRANGEMENTS REASONABLY SATISFACTORY TO THE LETTER OF CREDIT LENDER THEREFOR AND
THE AGENT), OR IF ANY OF THE COLLATERAL SHALL BE REQUESTED TO BE RELEASED BY ANY
GRANTOR PURSUANT TO THIS AGREEMENT AND IN ACCORDANCE WITH THE CREDIT AGREEMENT,
THEN THE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR, SHALL EXECUTE
AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS REASONABLY NECESSARY
OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON SUCH COLLATERAL.


 


8.16         AUTOMATIC RELEASE OF COLLATERAL.


 

At any time after the initial execution and delivery of this Agreement to the
Secured Parties, Grantors and their respective Collateral may be released from
this Agreement pursuant to Section 2.11.1 [Release of Guarantors] and
Section 2.11.5 [Automatic Release of Related Collateral and Equity] of the
Credit Agreement.  No notice of such release of any Grantor or such Grantor’s
Collateral shall be required to be given to any other Grantor and each Grantor
hereby consents thereto.

 


8.17         WAIVER OF JURY TRIAL.


 

EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 


8.18         NO NOVATION.


 

No novation is intended or shall occur by or as a result of the Amendment No. 1
or this Amended and Restated Security Agreement.  The Grantors reconfirm,
restate, and ratify the Credit Agreement and each of the other Loan Documents
and all other documents executed in connection therewith except to the extent
any such documents are expressly modified by the Amendment No. 1 or this Amended
and Restated Security Agreement.  Each of the Amendment No. 1 and this Amended
and Restated Security Agreement is not intended to constitute, nor does it
constitute, and interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation, or termination of the liens, security interests,
indebtedness, loans, liabilities, expenses or obligations under the Credit
Agreement or the other Loan Documents.  The Grantors, the Agent and each of the
Secured Parties acknowledge and agree that the Collateral and other liens and
security interests in favor of the Agent and the Secured Parties have continued
to secure the indebtedness, loans, liabilities, expenses, and obligations under
the Credit

 

18

--------------------------------------------------------------------------------


 

Agreement since the date of execution of each applicable Loan Document, and all
liens and security interests in the Collateral, as amended hereby, and all other
liens and security interests which were granted pursuant to any of the Loan
Documents shall remain in full force and effect from and after the Effective
Date hereof and the additional collateral granted hereby and by the other Loan
Documents on and after the Effective Date hereof are included in the Collateral
and serve as collateral, as the case may be, (and, in confirmation thereof and
in addition to and not in derogation of any of the Loan Documents, the Grantors,
as their interests may appear, have each hereby and thereby granted to the Agent
for the benefit of the Secured Parties a security interest in all such assets
now owned or hereafter acquired (together with all present and future products
and proceeds thereof and attachments and accessories thereto) to secure payment
and performance of the Obligations.

 

8.19         Control Agreements.

 

In connection with each agreement made at any time pursuant to Sections 9-104 or
8-106 of the Uniform Commercial Code among Agent, any one or more Grantors, and
any depository financial institution or issuer of uncertificated mutual fund
shares or other uncertificated securities, the Agent shall not deliver to any
such depository or issuer, instructions directing the disposition of the deposit
or uncertificated fund shares or other securities unless an Event of Default (as
defined in the Credit Agreement) has occurred and is continuing at such time.

 

8.20         Cash Collateral Account.

 

Each of the Grantors and the Agent agree that the definition of Cash Collateral
Account in the Credit Agreement (as amended by  Amendment No. 1) is hereby
amended and restated in its entirety to read as follows:

 

“Cash Collateral Account shall mean the deposit accounts, securities accounts
and money market mutual fund shares or similar securities at or maintained or
issued by the Agent or any of the Lenders or any one or more Affiliates of Agent
or any of the Lenders and which are identified on Schedule A to the Security
Agreement (as such schedule may be amended, supplemented or modified from time
to time) in which the Agent for the benefit of the Lenders holds a first
priority perfected security interest securing payment and performance of the
Obligations.”

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

19

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

Secured Party:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

Debtors:

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

By:

 

 

Name:

Kevin C. Hake

 

Title:

Senior Vice-President — Finance and Treasurer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

Name:

Kevin C. Hake

 

Title:

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

EASTERN TITLE AGENCY, INC.

 

 

 

FOUNDERS TITLE AGENCY, INC.

 

 

 

GOVERNOR’S ABSTRACT CO., INC.

 

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

 

 

K. HOV INTERNATIONAL, INC.

 

 

 

K. HOV IP, II, INC.

 

 

 

K. HOV IP, INC.

 

 

 

K. HOVNANIAN ACQUISITIONS, INC.

 

 

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

 

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

 

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

 

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON, INC.

 

 

 

K. HOVNANIAN AT CALABRIA, INC.

 

 

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

 

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

 

 

K. HOVNANIAN AT CASTILE, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

 

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

 

 

K. HOVNANIAN AT CRESTLINE, INC.

 

 

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

 

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.

 

 

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

 

 

K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

 

 

K. HOVNANIAN AT HOWELL TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

 

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

 

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

 

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

 

 

K. HOVNANIAN AT MAHWAH II, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

 

 

K. HOVNANIAN AT MANALAPAN, INC.

 

 

 

K. HOVNANIAN AT MARLBORO II, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.

 

 

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

 

 

K. HOVNANIAN AT MONROE II, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

 

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

 

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

 

 

K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.

 

 

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

 

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

 

 

K. HOVNANIAN AT SARATOGA, INC.

 

 

 

K. HOVNANIAN AT SAWMILL, INC.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN AT STONE CANYON, INC.

 

 

 

K. HOVNANIAN AT STONY POINT, INC.

 

 

 

K. HOVNANIAN AT SYCAMORE, INC.

 

 

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

 

 

K. HOVNANIAN AT THE BLUFF, INC.

 

 

 

K. HOVNANIAN AT THORNBURY, INC.

 

 

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

 

 

K. HOVNANIAN AT TROVATA, INC.

 

 

 

K. HOVNANIAN AT TUXEDO, INC.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I,
INC.

 

 

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

 

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VI, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.

 

 

 

K. HOVNANIAN AT WASHINGTONVILLE, INC.

 

 

 

K. HOVNANIAN AT WAYNE III, INC.

 

 

 

K. HOVNANIAN AT WAYNE V, INC.

 

 

 

K. HOVNANIAN AT WILDROSE, INC.

 

 

 

K. HOVNANIAN COMMUNITIES, INC.

 

 

 

K. HOVNANIAN COMPANIES NORTHEAST, INC.

 

 

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

 

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

 

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NORTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

 

 

 

K. HOVNANIAN FORECAST HOMES NORTHERN, INC.

 

 

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

 

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF NORTH BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

 

 

KHC ACQUISITION, INC.

 

 

 

LANDARAMA, INC.

 

 

 

M&M AT LONG BRANCH, INC.

 

 

 

MCNJ, INC.

 

 

 

SEABROOK ACCUMULATION CORPORATION

 

 

 

STONEBROOK HOMES, INC.

 

 

 

THE MATZEL & MUMFORD ORGANIZATION, INC.

 

 

 

WASHINGTON HOMES, INC.

 

 

 

WH LAND I, INC.

 

 

 

WH PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

Attest:

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

 

 

By:

K. Hovnanian Developments of D.C., Inc., as the sole member of the foregoing
limited liability company

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

 

 

GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.

 

 

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

 

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

 

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

 

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

 

 

K. HOVNANIAN COMPANIES OF METRO D.C. NORTH, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CIDER MILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Maryland, Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

 

 

 

RIDGEMORE UTILITY, L.L.C.

 

 

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.

 

 

 

WH/PR LAND COMPANY, LLC

 

 

 

WOODLAND LAKES CONDOS AT BOWIE NEWTOWN, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Maryland, Inc., as the sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

ALFORD, L.L.C.

 

 

 

DULLES COPPERMINE, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN FRANCUSCUS HOMES, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT BELMONT OVERLOOK, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT VICTORIA STATION, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY CONDOMINIUM, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES DISCOVERY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Virginia, Inc., as the
sole member of each of the foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

AUDDIE ENTERPRISES, L.L.C.

 

 

 

BUILDER SERVICES NJ, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NEW JERSEY, L.L.C.

 

 

 

K. HOVNANIAN AT ABERDEEN URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENDALE, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT III, L.L.C.

 

 

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

 

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

 

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

 

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

 

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT DOVER, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT ELK TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

 

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

 

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT GALLOWAY, L.L.C.

 

 

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

 

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

 

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 16 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT HAZLET, L.L.C.

 

 

 

K. HOVNANIAN AT HILLTOP, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

 

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

 

 

K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

 

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 17 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR III, L.L.C.

 

 

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

 

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

 

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 18 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

 

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 19 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

 

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

 

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 20 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

 

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

 

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT PEAPACK-GLADSTONE, L.L.C.

 

 

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 21 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT PRINCETON LANDING, L.L.C.

 

 

 

K. HOVNANIAN AT PRINCETON NJ, L.L.C.

 

 

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

 

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

 

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

 

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

 

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 22 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

 

 

K. HOVNANIAN AT SPARTA, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGCO, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

 

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of each of the foregoing
limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 23 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

 

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

 

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

 

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

 

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

 

 

K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 24 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS CIP, L.L.C.

 

 

 

K. HOVNANIAN HUDSON POINTE INVESTMENTS, L.L.C.

 

 

 

K. HOVNANIAN HOMES – DFW, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

 

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

 

 

K. HOVNANIAN INVESTMENTS II, L.L.C.

 

 

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS,
L.L.C.

 

 

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 25 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

 

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.LC.

 

 

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN T&C INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN VENTURE I, L.L.C.

 

 

 

K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.

 

 

 

TERRAPIN REALTY, L.L.C.

 

 

 

KHIP, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 26 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

F&W MECHANICAL SERVICES, L.L.C.

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the managing
member of the foregoing limited liability companies.

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 27 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

HUDSON POINTE JOINT DEVELOPMENT, L.L.C.

 

 

 

By:

K. Hovnanian Hudson Pointe Investments, L.L.C., its
sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 28 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

 

 

By:

Hudson Pointe Joint Development, L.L.C., its sole
member

 

 

 

 

 

By:

K. Hovnanian Hudson Pointe Investments,
L.L.C., its sole member

 

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 29 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

PARK TITLE COMPANY, L.L.C.

 

 

 

By:

K. Hovnanian of Houston II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

By:

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 30 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

PI INVESTMENTS II, L.L.C.

 

 

 

By:

K. Hovnanian Investments II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 31 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
IV, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
V, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VI, L.L.C.

 

 

 

By:

PI Investments II, L.L.C., its sole member

 

 

 

 

 

By:

K. Hovnanian Investments II, L.L.C., its sole
member

 

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

AND

 

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, 
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 32 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
CALIFORNIA, L.L.C.

 

 

 

K. HOVNANIAN AT 3 CHAPMAN, L.L.C.

 

 

 

K. HOVNANIAN AT 4S, L.L.C.

 

 

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

 

 

K. HOVNANIAN AT ALISO, L.L.C.

 

 

 

K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

 

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

 

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN AT CIELO, L.L.C.

 

 

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

 

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

 

 

K. HOVNANIAN AT EASTLAKE, L.L.C.

 

 

 

K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

 

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

 

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 33 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT LA HABRA KNOLLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.

 

 

 

K. HOVNANIAN AT MATSU, L.L.C.

 

 

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

 

 

K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.

 

 

 

K. HOVNANIAN AT MOSAIC, L.L.C.

 

 

 

K. HOVNANIAN AT OLDE ORCHARD, L.L.C.

 

 

 

K. HOVNANIAN AT ORANGE HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

 

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

 

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

 

 

K. HOVNANIAN AT PRADO, L.L.C.

 

 

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA,
L.L.C.

 

 

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

 

 

K. HOVNANIAN AT ROSEMARY LATANA, L.L.C.

 

 

 

K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT SAGE, L.L.C.

 

 

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

 

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

 

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 34 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

 

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

 

 

K. HOVNANIAN AT THOMPSON RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

 

 

K. HOVNANIAN INTERNATIONAL, L.L.C.

 

 

 

K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT MENIFEE
VALLEY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

 

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

 

 

NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

 

 

 

By:

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
 companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 35 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

 

 

By:

K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 36 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

BUILDER SERVICES, PA, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENBERRY, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

 

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

 

 

K. HOVNANIAN AT CAMPHILL, L.L.C.

 

 

 

K HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

 

 

K HOVNANIAN AT FORKS TWP. I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND III, L.L.C.

 

 

 

K. HOVNANIAN AT MACUNGIE, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA II, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA III, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA IV, L.L.C.

 

 

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

 

 

By:

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 37 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

 

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF PENNSYLVANIA, L.L.C.

 

 

 

RIDGEMORE UTILITY ASSOCIATES OF
PENNSYLVANIA, L.L.C.

 

 

 

 

By:

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 38 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA,
L.L.C.

 

 

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

 

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

 

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

 

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

 

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

 

 

By:

Hovnanian Developments of Florida, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 39 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN COMPANIES, LLC

 

 

 

 

By:

K. Hovnanian Enterprises, Inc., as member of the foregoing limited liability
company.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

By:

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

 

 

 

 

By:

K. Hovnanian at Perkiomen II, Inc., as the sole member
of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 40 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH
CAROLINA, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of South Carolina, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN GREAT WESTERN BUILDING
COMPANY, L.L.C.

 

 

 

K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.

 

 

 

NEW LAND TITLE AGENCY, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Arizona, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 41 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGESTONE, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK,
L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Minnesota, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 42 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

 

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

MILLENNIUM TITLE AGENCY, LTD.

 

 

 

 

By:

K. Hovnanian Oster Homes, L.L.C., its sole member

 

 

 

 

 

 

By:

K. Hovnanian Developments of Ohio, Inc., as
member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 43 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD,
L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF WEST VIRGINIA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of West Virginia, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF MICHIGAN, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Michigan, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 44 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

M&M AT CHESTERFIELD, L.L.C.

 

 

 

M&M AT APPLE RIDGE, L.L.C.

 

 

 

M&M AT EAST MILL, L.L.C.

 

 

 

M&M AT MORRISTOWN, L.L.C.

 

 

 

M&M AT SHERIDAN, L.L.C.

 

 

 

M&M AT SPINNAKER POINTE, L.L.C.

 

 

 

M&M AT SPRUCE HOLLOW, L.L.C.

 

 

 

M&M AT SPRUCE RUN, L.L.C.

 

 

 

M&M AT THE HIGHLANDS, L.L.C.

 

 

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

 

 

MATZEL & MUMFORD AT MONTGOMERY, L.L.C.

 

 

 

THE LANDINGS AT SPINNAKER POINTE, L.L.C.

 

 

 

 

By:

The Matzel & Mumford Organization, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 45 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

M & M AT COPPER BEECH, L.L.C.

 

 

 

M & M AT CRESCENT COURT, L.L.C.

 

 

 

M&M AT EAST RUTHERFORD, L.L.C.

 

 

 

M&M AT KENSINGTON WOODS, L.L.C.

 

 

 

M & M AT STATION SQUARE, L.L.C.

 

 

 

M & M AT UNION, L.L.C.

 

 

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

 

 

M&M AT THE CHATEAU, L.LC.

 

 

 

M&M AT WEST ORANGE, L.L.C.

 

 

 

M&M AT WESTPORT, L.L.C.

 

 

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

 

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK
URBAN RENEWAL, L.L.C.

 

 

 

MMIP, L.L.C.

 

 

 

By:

M&M Investments, L.P., as the sole member of each of
the foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 46 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PRIMERA, L.L.C.

 

 

 

PADDOCKS, L.L.C.

 

 

 

PINE AYR, L.L.C.

 

 

 

By:

K. Hovnanian Homes of Maryland, L.L.C., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF TEXAS,
L.L.C.

 

 

 

By:

K. Hovnanian Homes - DFW, L.L.C., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole member of the foregoing limited
liability
company.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 47 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

 

 

BUILDER SERVICES NY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HAMPTONBURGH, L.L.C.

 

 

 

 

By:

K. Hovnanian at Northern Westchester, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT NASSAU GROVE, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Delaware, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 48 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN AT MENIFEE VALLEY
CONDOMINIUMS, L.L.C.

 

By:

K. Hovnanian’s Four Seasons At Menifee Valley, L.L.C.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NORTH
CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of North Carolina, Inc., as
the sole member of the foregoing limited liability
company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 49 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAILEY’S GLENN,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT OLDE LIBERTY,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE,
L.L.C.

 

 

 

By:

K. Hovnanian Homes of North Carolina, Inc. as the sole member of the foregoing
limited liability companies

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 50 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN HOMES OF INDIANA,
L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Indiana, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF KENTUCKY, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Kentucky, Inc., as the
sole member of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 51 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Connecticut, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Illinois, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA,
L.L.C

 

 

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Georgia, Inc., as the sole member of each of the
foregoing limited liability
companies.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 52 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

 

 

WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.

 

 

 

 

By:

Washington Homes, Inc., as sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN AT EWING, L.L.C.

 

 

 

 

 

 

By:

K. Hovnanian at Lakewood, Inc., as sole
member of the foregoing limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 53 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

K. HOVNANIAN POLAND, SP. Z.O.O.

 

 

 

 

 

By:

Hovnanian Enterprises, Inc., as member.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

 

By:

K. Hovnanian International, Inc., as member.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 54 OF 54 TO THE AMENDED AND RESTATED SECURITY AGREEMENT]

 

 

M&M INVESTMENTS, L.P.

 

 

 

 

 

By:

The Matzel & Mumford Organization, Inc., as general
partner of the foregoing limited partnership.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

Address for Notices for each of the foregoing Debtors:

 

 

 

 

 

c/o K. Hovnanian Enterprises, Inc.

 

110 West Front St., P.O. Box 500

 

Red Bank, NJ 07701

 

Attention: Kevin C. Hake

 

Telephone: (732) 747-7800

 

Telecopy: (732) 747-6835

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Cash Collateral Accounts

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Commercial Tort Claims

 

B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Actions Required to Perfect

 

1.

With respect to each Loan Party organized under the laws of the state of Alabama
as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Alabama Secretary of State.

 

 

2.

With respect to each Loan Party organized under the laws of the state of Arizona
as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Arizona Secretary of State.

 

 

3.

With respect to each Loan Party organized under the laws of the state of
California as identified on Schedule 1.1(C) of the Credit Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the California Secretary of State.

 

 

4.

With respect to each Loan Party organized under the laws of the state of
Connecticut as identified on Schedule 1.1(C) of the Credit Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral the Connecticut Secretary of State.

 

 

5.

With respect to each Loan Party organized under the laws of the state of
Delaware as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Delaware Secretary of State.

 

 

6.

With respect to each Loan Party organized under the laws of the District of
Columbia as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the District of Columbia Recorder of Deeds.

 

 

7.

With respect to each Loan Party organized under the laws of the state of Florida
as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Florida Secured Transaction Registry.

 

 

8.

With respect to each Loan Party organized under the laws of the state of Georgia
as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Office of the Clerk of Superior Court of any County of
Georgia.

 

 

9.

With respect to each Loan Party organized under the laws of the state of
Illinois as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Illinois Secretary of State.

 

 

10.

With respect to each Loan Party organized under the laws of the state of Indiana
as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Indiana Secretary of State.

 

 

11.

With respect to each Loan Party organized under the laws of the state of
Kentucky as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Kentucky Secretary of State.

 

C-1

--------------------------------------------------------------------------------


 

12.

With respect to each Loan Party organized under the laws of the state of
Maryland as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Maryland State Department of Assessments and Taxation.

 

 

13.

With respect to each Loan Party organized under the laws of the state of
Michigan as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Michigan Secretary of State.

 

 

14.

With respect to each Loan Party organized under the laws of the state of
Minnesota as identified on Schedule 1.1(C) of the Credit Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Minnesota Secretary of State.

 

 

15.

With respect to each Loan Party organized under the laws of the state of
Mississippi as identified on Schedule 1.1(C) of the Credit Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Mississippi Secretary of State.

 

 

16.

With respect to each Loan Party organized under the laws of the state of New
Jersey as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the New Jersey Division of Commercial Recording.

 

 

17.

With respect to each Loan Party organized under the laws of the state of New
York as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the New York Secretary of State.

 

 

18.

With respect to each Loan Party organized under the laws of the state of North
Carolina as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the North Carolina Secretary of State.

 

 

19.

With respect to each Loan Party organized under the laws of the state of Ohio as
identified on Schedule 1.1(C) of the Credit Agreement, the filing of a Uniform
Commercial Code Financing Statement that reasonably identifies the Collateral
with the Ohio Secretary of State.

 

 

20.

With respect to each Loan Party organized under the laws of the state of
Pennsylvania as identified on Schedule 1.1(C) of the Credit Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Pennsylvania Secretary of the Commonwealth.

 

 

21.

With respect to each Loan Party organized under the laws of the state of South
Carolina as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the South Carolina Secretary of State.

 

 

22.

With respect to each Loan Party organized under the laws of the state of
Tennessee as identified on Schedule 1.1(C) of the Credit Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Tennessee Secretary of State.

 

 

23.

With respect to each Loan Party organized under the laws of the state of Texas
as identified on Schedule 1.1(C) of the Credit Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Texas Secretary of State.

 

C-2

--------------------------------------------------------------------------------


 

24.

With respect to each Loan Party organized under the laws of the state of
Virginia as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Virginia State Corporation Commission.

 

 

25.

With respect to each Loan Party organized under the laws of the state of West
Virginia as identified on Schedule 1.1(C) of the Credit Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the West Virginia Secretary of State.

 

 

26.

With respect to the Securities Accounts and the Deposit Accounts, the bank with
which such Securities Account and such Deposit Account are maintained agreeing
that it will comply with instructions originated by the Agent directing
disposition of the funds in such Securities Account and such Deposit Account
without further consent of the relevant Grantor.

 

 

27.

With respect to each Grantor, the filing of a short form security agreement that
reasonably identifies such Grantor’s registered and applied for Trademarks with
the United States Patent and Trademark Office.

 

 

28.

With respect to each Grantor, the filing of a short form security agreement that
reasonably identifies such Grantor’s Patents and Patent applications with the
United States Patent and Trademark Office.

 

 

29.

With respect to each Grantor, the filing of a short form security agreement that
reasonably identifies such Grantor’s registered and applied for Copyrights with
the United States Copyright Office.

 

C-3

--------------------------------------------------------------------------------